internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp 4-plr-112977-00 date date parent sub sub date a date b date c date d date e date f company official tax professional authorized representative this letter responds to your letter dated date requesting on behalf of the taxpayers identified in the above legend an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election parent requests an extension of time for parent sub and sub to make an election to file a consolidated federal_income_tax return with parent as the common parent under sec_1_1502-75 of the income_tax regulations hereinafter referred to as the election effective for their taxable_year ending on date a additional information was received in a letter dated date the material information submitted for consideration is summarized below parent a holding_company was formed on date b to hold the stock of sub plr-112977-00 on date c sub shareholders transferred their sub stock to parent in exchange for parent stock parent is inactive with no taxable_income on date d parent acquired all of the outstanding_stock of sub in a reorganization represented to qualify under sec_368 but which did not constitute a reverse_acquisition within the meaning of sec_1_1502-75 after the acquisition of sub a consolidated_return was filed for sub and sub on date e however parent was not included in the return on date f which is after the due_date for the election company official and tax professional discovered the omission of parent subsequently this request was submitted to the service under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessments under sec_6501 has not expired for parent’s sub 1's and sub 2's taxable_year in which the transaction was consummated the taxable_year in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed under sec_1501 an affiliated_group_of_corporations has the privilege of making a consolidated_return with respect to the income_tax imposed by chapter of the code for the taxable_year in lieu of separate returns the making of a consolidated_return is subject_to the condition that all corporations which at any time during the taxable_year have been members of the affiliated_group consent to the consolidated_return_regulations prescribed under sec_1502 prior to the day prescribed by law for the filing of such return the making of a consolidated_return is considered such consent sec_1_1502-75 provides that a group which did not file a consolidated_return for the immediate preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents to the regulations under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for filing the common parent’s return sec_1_1502-75 provides that a corporation consents to filing a consolidated_return for the first consolidated_year by joining in the making of the consolidated_return for such year a corporation is deemed to have joined in the making of such return if it files a form_1122 sec_1_1502-75 provides that the consolidated_return shall be made on form_1120 for the group by the common parent_corporation sec_1_1502-75 provides that if a group wishes to exercise its privilege of filing a consolidated_return then a form_1122 must be executed by each subsidiary and attached to the consolidated_return for such year form_1122 is not required for the taxable_year if a consolidated_return was filed by the group for the immediately preceding_taxable_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable plr-112977-00 extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extension of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by regulations ie sec_1 a b and h therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent establishes it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government sec_301_9100-3 information affidavits and representations submitted by parent company official tax professional and authorized representative explain the circumstances that resulted in the failure_to_file a valid election the information also establishes that tax professional was responsible for the election that parent relied on the tax professional to make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent has established it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election ie file a consolidated_return with parent as the common parent and attach a form_1122 executed on or after the date of this letter for sub and sub for their taxable_year ending on date a a copy of this letter should also be attached the above extension of time is conditioned on the taxpayers’ parent’s sub 1's and sub 2's tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax plr-112977-00 liability for the years involved a determination thereof will be made upon audit of federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 no opinion is expressed as to whether parent sub and sub qualify to file a consolidated_return in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however all essential facts are subject_to verification in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to the taxpayer pursuant to a power_of_attorney on file in this office sincerely associate chief_counsel corporate by vicki j hyche chief branch
